DETAILED ACTION
The receipt is acknowledged of applicant’s amendment and request for RCE filed 12/20/2021.

Claims 1, 4 and 7 are pending and examined on the merit.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation “distributing the aerosolized particles of the aqueous solution of hypochlorous acid into the affected area….”, and the affected area is the respiratory tract. The limitation was added by the amendment filed 02/10/2021.  However, this step is not described in the specification. Nowhere applicant described distributing the aerosolized particle, and nowhere applicant described how this step is performed. How the user distribute the aerosolized particles of the aqueous solution of hypochlorous acid into the affected area that is a respiratory tract? The step itself not mentioned or described in the specification. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See, e.g., In re Wilder, 22 USPQ 369, 372-3 (Fed. Cir. 1984). (Holding that a claim was not adequately described because the specification did ‘little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.’) 
Univ. of Rochester v. G.D. Searle, 69 USPQ2d 1886 (CAFC 2004) at 1892.
To satisfy the written description requirement, the applicant does not have to utilize any particular form of disclosure to describe the subject matter claimed, but the description must clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed. Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed.Cir.2008) (quoting In re Alton, 76 F.3d 1168, 1172 (Fed.Cir.1996)). In other words, the applicant must `convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and demonstrate that by disclosure in the specification of the patent.
Written description requirement, serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed. Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed.Cir. 2005). The requirement serves a teaching function, as a quid pro quo in which the public is given meaningful disclosure in exchange for being excluded from practicing the invention for a limited period of time. (Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 922 (Fed.Cir.2004) (quoting Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 970 (Fed.Cir.2002)).  A patentee can lawfully claim only what he has invented and described, and if he claims more his patent is void; Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345-46 (Fed.Cir.2000).  The purpose of the written description requirement] is to ensure that the scope of the right to exclude and does not 
The test for determining compliance with the written description requirement is whether the disclosure of the application as originally filed reasonably conveys to one skilled in the art that the inventor had the possession at the time of the later claimed subject matter, rather than the presence or absence of literal support in the specification for the claimed language.  See In re Kaslow, 707 F 2d 1366, 1375 (Fed. Cir. 1983). See MPEP 2163.06.
The written description requirement prevents applications from using the amendment process to update the disclosure in their disclosures (claims or specification) during the pendency before the patent office.  Otherwise applicants could add new matter to their disclosures and date them back to their original filing date, thus defeating an accurate accounting of the priority of the invention.  See 35 USC 132.  The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him. See Genetech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).
   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Goldan et al. (US 2010/0285151), in view of Alimi et al. (US 2007/0196434), Brennan et al. (US 4,146,578), and Rutala et al. (Uses of Inorganic Hypochlorite (Bleach) in Health-Care Facilities), all references are of record.

Applicant Claims 
Claim 1 is directed to a method of treating disease states associated with an increased microbial activity, the method comprising:
delivering an antiseptic solution to a patient, wherein the antiseptic solution is adapted for respirable delivery, consisting of the steps of:

aerosolizing the aqueous solution of hypochlorous acid into particles; and
distributing the aerosolized particles of the aqueous solution of hypochlorous acid into the affected area;
wherein the aqueous antiseptic solution consists a solution consisting of hypochlorous acid that is diluted with saline added to the aqueous solution, and heated to approximately 100-250oC.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Goldan teaches treating conditions characterized by infection and/or inflammation of nose and/or throat, especially antibiotic resistant organisms. The methods of the invention involve administering hypochlorous acid (HOCl) to the patient (abstract; ¶¶ 0004, 0018-0020, 0061, 0067). HOCl is administered in an aqueous solution consisting essentially of HOCl as active agent (¶¶ 0021, 0026). The composition is delivered as aerosol mist or steam or from a nebulizer (¶¶ 0032, 0074, 0076, 0089). The reference teaches treatment of infections caused by a variety of pathogens, such as, a bacterial agent, a viral agent, and/or a fungal agent (¶ 0062; table 2). Dilution of HOCl with saline is taught (¶¶ 0021, 0027-0030, 0059, 0080-0085; claim 24). No other active ingredients taught by the reference.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Goldan teaches HOCI solution delivered as aerosol mist or steam or from a nebulizer that suggests placing of the composition in a container of nebulizer, and teaches mist delivery that suggests particles, the references does not explicitly teach particles, as instantly claimed by claim 1. Goldan does not teach heating the HOCl 
	 Alimi teaches treating sinusitis by administering an aqueous solution comprising hypochlorous acid (HOCI) (example 12; claims 43, 44 and 46; ¶¶ 0076, 0077, 0082-0086, 0088). The solution is administered to the upper respiratory airway in the form of mist by aerosolization, atomization, or nebulization to form droplets having diameter in the range of 0.1-100 micron, and preferably 1-10 microns (¶¶ 0009, 0010, 0041, 0136). The solution is delivered from chamber of nebulizer or aerosol. Nebulizer operated to eject droplets of the solution into a passing air stream (inspiration gas stream) which is generated by a recipient’s inhalation through the nebulizer (¶¶ 0042, 0044). Sinusitis is associated with, or caused by, microbial infection that can be treated with the aqueous solution comprising HOCI. Microbial infection includes viral, fungal, and bacterial infections (¶¶ 0038, 0129, 0194). Dilution of HOCI with saline is taught (¶¶ 0012, 0035).
Brennan teaches suitable temperature to vaporize HOCI is between 100-200°C. If the temperature of vaporizing is too low HOCI will remain in unstable droplet phase with undesired yield (col.3, lines 41-53).
Rutala teaches HOCI has rapid broad disinfecting antimicrobial effect achieved by inhibition of key enzymatic reaction within cell and protein denaturation. In a solution, it kills >99.9% of microbes, including coronavirus, in one minute (see the entire document, and in particular pages 600, 605).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to treat disease associated with microbial infection of respiratory tract by administering mist solution consisting essentially of HOCl using aerosol or nebulizer as taught by Goldan, and atomize the solution into droplet having sizes to 0.1-100 µm as taught by Alimi. One would have been motivated to do so because Alimi teaches suitability of atomizing HOCl solution into particle to be delivered to different areas of the respiratory tract. One would reasonably expect treating microbial infection of respiratory tract by administering mist solution comprising HOCl that is atomized to provide droplets having sizes between 0.1-100 µ that are successfully delivered to different areas of respiratory tract to the patient in need of such treatment.
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention present invention to treat upper respiratory tract infection by delivering HOCI to the upper respiratory tract by atomization as taught by Goldan combined with Alimi, and heat HOCl in the device to a temperature between 100-200 oC as taught by Brennan. One would have been motivated to do so because Brennan teaches at such a temperature HOCl remains stable. One would reasonably expect successfully treating upper respiratory tract infection by delivering atomized heated stable HOCI to the upper respiratory tract by nebulizer.
Furthermore, one having ordinary skill in the art would have used only solution of HOCl for nebulization to the patient without other active ingredients as taught by Rutala 
Regarding the conventional steps of claim 1, that the solution is placed in a reservoir of nebulizer, and aerosolizing the solution into particles into the affected areas, Goldan and Alimi teach all the claimed steps including placing HOCL solution in a chamber of nebulizer to administer to the respiratory airway in the form of particles by aerosolization or nebulization to form droplets. The claimed steps are conventional steps that all that is needed to nebulize a solution. It is inherent to place the solution of HOCl in a container and it is inherent to aerosolize the solution to form particles. Distributing the aerosolized particles is an inherent inevitable step that happens automatically after aerosolizing the solution without the need or effort from the user to distribute the particles into the respiratory tract. Delivery of HOCl by nebulizer does not require any more steps than claimed, and the cited references do not teach any more steps than claimed.  
Regarding using saline as claimed by claim 1, it is taught is taught by Goldan and Alimi references.
Regarding the claimed particle sizes claimed by claim 4 of 0.1-99 micron, Alimi teaches 0.1-100 micron that overlaps with the claimed range and preferably 1-10 microns that falls within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].

Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 1, 4, and 7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sampson et al. (US 2015/0196590), Alimi et al. (US 2007/70196434), Brennan et al. (US 4,146,578), and Rutala et al. (Uses of Inorganic Hypochlorite (Bleach) in Health-Care Facilities) all references are of record. 

Applicant Claims 
Claim 1 is directed to a method of treating disease states associated with an increased microbial activity, the method comprising:
delivering an antiseptic solution to a patient, wherein the antiseptic solution is adapted for respirable delivery, consisting of the steps of:
placing the aqueous solution of the hypochlorous acid into a reservoir of a nebulizer;
aerosolizing the aqueous solution of hypochlorous acid into particles; and
distributing the aerosolized particles of the aqueous solution of hypochlorous acid into the affected area;
wherein the aqueous antiseptic solution consists a solution consisting of hypochlorous acid that is diluted with saline added to the aqueous solution, and heated to approximately 100-250oC.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Sampson teaches treating microbial infection by administering composition 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Sampson teaches aerosol or nebulizer delivery of the HOCl that suggests placing composition in a container of nebulizer, and teaches mist delivery that suggests particles, the reference however does not explicitly teach particles as claimed by claim 1. The reference does not teach heating the HOCl solution as claimed by claim 1. While Sampson does not teach active ingredients in the aerosol other than HOCl, the reference does not recite the expression “consisting of HOCl” as claimed by claim 1.  
The teachings of Alimi, Brennan and Rutala are previously discussed in this office action. 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to treat disease associated with 
Further one having ordinary skill in the art would have heated HOCl in the cartridge of the device as taught by the combination of Sampson and  Alimi to a temperature between 100-200 oC as taught by Brennan because Brennan teaches at such a temperature HOCl remains stable. 
Furthermore, one having ordinary skill in the art would have used only solution of HOCl for nebulization to the patient without other active ingredients as taught by Rutala because Rutala teaches HOCI in a solution has rapid broad disinfecting antimicrobial effect achieved by inhibition of key enzymatic reaction within cell and protein denaturation, and the solution of HOCl kills >99.9% of microbes including coronavirus in one minute.
Regarding the conventional steps of claim 1, that the solution is placed in reservoir of nebulizer, and aerosolizing the solution into particles into the affected areas, Sampson and Alimi teach all the claimed steps including placing HOCL solution in a chamber of nebulizer to administer to the respiratory airway in the form of mist by  Delivery of HOCl by nebulizer does not require any more steps than claimed, and the cited references do not teach any more steps than claimed.   
Regarding using saline as claimed by claim 1, it is taught by Sampson and Alimi references.
Regarding the claimed particle sizes claimed by claim 4 of 0.1-99 micron, Alimi teaches 0.1-100 micron that overlaps with the claimed range and preferably 1-10 microns that falls within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding microbial agents claimed by claim 7, Sampson Alimi teaches treating fungal infection. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 1, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the article by Rasmussen et al. (Stabilized Hypochlorous Acid Disinfection for Highly Vulnerable Population), combined with the article by Rutala et al. (Uses of Inorganic Hypochlorite (Bleach) in Health-Care Facilities), and combined with Alimi et al. (US 2007/0196434) and Brennan et al. (US 4,146,578), all references are of record.

Applicant Claims 
Claim 1 is directed to a method of treating disease states associated with an increased microbial activity, the method comprising:
delivering an antiseptic solution to a patient, wherein the antiseptic solution is adapted for respirable delivery, consisting of the steps of:
placing the aqueous solution of the hypochlorous acid into a reservoir of a nebulizer;
aerosolizing the aqueous solution of hypochlorous acid into particles; and
distributing the aerosolized particles of the aqueous solution of hypochlorous acid into the affected area;
wherein the aqueous antiseptic solution consists a solution consisting of hypochlorous acid that is diluted with saline added to the aqueous solution, and heated to approximately 100-250oC.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Rasmussen teaches stable hypochlorous acid (HOCL) inactivates viruses and is capable of degrading infectivity of highly resistant prions while being safe to human tissues, including lung, and environmentally benign (abstract; second page of the provided reference, left column, first and second full paragraphs). HOCL eradicates pathogen including human viruses and fungi (third page, right column, last 2 paragraphs). Table 1 at page 4 shows more than 99.999% of viruses and fungi are eradicated.  HOCL is safe, and FDA had approved preparations used topically for eye and tooth infections, and nasal decontamination. Even if aerosolized HOCL is inhaled in vivo to avoid the chemistry behind those attributes being turned against normal physiological components of cells and tissues.” The reference teaches “Brio HOCL™ is an isotonic solution of a physiologically appropriate salt concentration that contains approximately 9,000 ppm chlorine as NaCl, and 200 ppm HOCL. It’s produced through the biomechanical dispersing of electrical current across ultra-thin layers of salt water in bioreactors arrayed as alternating stacks of inverted Tesla chambers. The slow change from HOCL to Cl' over prolonged storage does not seriously affect the overall Cl" ion concentration, so that the performance characteristics are maintained while preserving the isotonic match with tissues and body fluids. Raman spectroscopic analysis (fig. 2) allows for both the demonstration of homogeneity and also the absence of detectable chlorine species other than HOCL in solutions prepared by this process” (Page 3, section (V)). No other active ingredients taught by the reference.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Rasmussen suggests therapeutic use of solution of HOCL to be nebulized topically to the larynx, trachea and alveoli as disinfectant, and teaches solution of HOCl, the reference however, does not explicitly teach aqueous solution of HOCL, and does not explicitly teach the steps of using nebulizer, atomizer or spray for delivering the solution as claimed by claim 1. The reference does not teach heating HOCl solution as claimed by claim 1.
The teachings of Rutala, Alimi and Brennan are previously discussed in this office action. 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to eradicate microbial infection using HOCL as nebulized topical laryngeal, tracheal and alveolar disinfectant as taught by Rasmussen, and use solution of HOCl as the sole active in the solution as taught by Rutala and further use aqueous solution of HOCL as taught by Alimi. One would have been motivated to do so because Rutala teaches solution of HOCl kills >99.9% of microbes including fungi and corona virus in one minute due to its rapid broad disinfecting antimicrobial effect achieved by inhibition of key enzymatic reaction within cell and protein denaturation, and because Alimi teaches aqueous solution is stable for about a year and has the ability to kill many micro-organisms in the respiratory tract, 
Further one having ordinary skill in the art would have heated HOCl in the cartridge of the device as taught by the combination of Sampson and  Alimi to a temperature between 100-200 oC as taught by Brennan because Brennan teaches at such a temperature HOCl remains stable. 
Regarding the conventional steps of claim 1, that the solution is placed in reservoir of nebulizer, and aerosolizing the solution into particles into the affected areas, Alimi teaches all the claimed steps including placing HOCL solution in a chamber of nebulizer to administer to the respiratory airway in the form of mist by aerosolization or nebulization by forming droplets. The claimed steps are conventional steps that all that is needed to nebulize a solution. It is inherent to place the solution of HOCl in a container and it is inherent to aerosolize the solution to form particles. Distributing the aerosolized particles is an inherent inevitable step that happens automatically after aerosolizing the solution without the need or effort from the user to distribute the particles into the respiratory tract. Delivery of HOCl by nebulizer does not require any more steps than claimed, and the cited references do not teach any more steps than claimed.  
Regarding using saline as claimed by claim 1, it is taught by Alimi references.
Regarding the claimed particle sizes claimed by claim 4 of 0.1-99 micron, Alimi teaches 0.1-100 micron that overlaps with the claimed range and preferably 1-10 See MPEP 2144.05 [R-5].
Regarding microbial agents claimed by claim 7, all the cited references teach treating fungal infection. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. 
Applicant argues that independent claim 1 recites that delivering the aqueous antiseptic solution consists of the steps of: (i) placing the aqueous solution of the hypochlorous acid into a reservoir of a nebulizer; (ii) aerosolizing the aqueous solution of hypochlorous acid into particles; and (iii) distributing the aerosolized particles of the aqueous solution of hypochlorous acid into the affected area. As per MPEP 2111.03, the transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("consisting of" defined as "closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith"). When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, there is an "exceptionally strong presumption that a claim term set off with ‘consisting of is closed to unrecited elements." Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1359. None of the applied prior art references teaches delivering the aqueous antiseptic solution consists of the claimed steps.

In response to this argument, it is argued that the claimed steps of delivering the claimed aqueous solution are taught by the cited references, Goldan, Sampson and Alimi. The references teach delivery of HOCl by nebulizer for respirable delivery by nebulizer only requires the claimed steps that are inevitable and inherent in order to Delivery of HOCl by nebulizer does not require any more steps than claimed, and the cited references do not teach any more steps than claimed. Note the language of the claimed method is “comprising” language that does not exclude extra steps for the claimed “method of treating disease state”. The claimed method steps and elements are not limited to the claimed steps and elements because of the expression “comprising” following the “method of treating disease state”. It is not clear to the examiner what steps applicant trying to avoid or exclude from the claimed method. The claimed method is clearly obvious over the cited reference in combination even with
the expression “consisting of” that limits the steps of “respirable delivery” to inevitable inherent steps taught by the cited references. The claims are obvious over the combination of the cited references.

Applicant argues that independent claim 1 recites that the “aqueous antiseptic solution consists of a solution consisting of hypochlorous acid that is diluted with saline added to the aqueous solution.” Goldan, Alimi, Brennan, Rasmussen, and Sampson, whether considered alone or in combination, fail to teach or suggest such claim limitations and cannot render obvious claim 1 or its dependents. Goldan discloses the composition is a hypohalous acid solution containing HOCI and hypochlorite in equilibrium as determined by the pH, as controlled by an electrochemical generator. (Goldan, Paragraph [0027]). Sampson discloses the composition is a hypohalous acid solution containing HOCI and hypochlorite in equilibrium. (Sampson, Paragraph [0020]). Rasmussen makes clear that Brio HOCI contains NaCl, noting that Brio HOCI “contains approximately 9,000 ppm chlorine as NaCl, and 200 ppm HOCL.” (Id). This represents clear evidence that the “absence of any detectable chlorine species” does not refer to an absence of NaCl. This provides clear evidence that Brio HOCI contains NaCl. Rutala, Alimi and Brennan fail to cure this deficiency.

hypochlorite may be present in the HOCl solution at paragraph [0028], which means it is not a necessity. Further Goldan teaches the same pH applicant achieved for HOCl solution which is 4-7, and at this pH it is that of HOCl without hypochlorite. Regarding Sampson, the reference clearly teaches in paragraph [0021] that the solution “consisting essentially of HOCl as the active agent”, but “other species…, e.g. hypochlorite …. may be present”.  Rutala teaches the effect of solution of HOCl by itself in killing 99.9% of micro-organisms, and one having ordinary skill in the art would not hesitate to use solution of HOCl solely for killing micro-organisms in a nebulizer, as applicant had done. It is further argued that the cited references do not teach other elements combined with HOCI used to treat disease associated with increased microbial activity. The cited references uses only aqueous solution of HOCI to treat microbial activity, and no other antibiotics, antiseptics or other elements are used by the references for this purpose. It is also noted that the claimed method is not limited to the claimed steps and elements because of the expression “comprising” of the claimed method. Only the steps of respirable delivery is limited to the conventional inherent steps, and only the antiseptic solution is limited to HOCl, and this is taught by Rutala. However, other steps and elements can be present in the claimed method. Rasmussen teaches at page 3, under section (V) that “….prepared HOCl in absence of detectable chlorine species other than HOCl in solutions….” Therefore, the cited references and in particular Rasmussen and Rutala teaches HOCl is effective against microbes by itself and has the antimicrobial properties. One having ordinary skill in the art would not be
motivated to add additional antiseptic agent to HOCI from the combined teachings of The effective part of the
solution of Goldan and Sampson is HOCl and not hypochlorite, and of the solution of Rasmussen is HOCI, and not NaCl. The claims’ language does not
close the entire claims’ ingredients, only the antiseptic solution is consisting of
HOCI and water. Alimi is relied upon for teaching the particle size and aqueous solution of HOCl. 
It is further argued that Goldan, Sampson, Rutala and Rasmussen teach HOCl as the only active agent in the solution. The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("consisting of" defined as "closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith."). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/I.G./



/ISIS A GHALI/Primary Examiner, Art Unit 1611